Citation Nr: 0719265	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an injury to the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that granted service connection for 
residuals of a left knee injury, and assigned a 10 percent 
evaluation for it.  The veteran disagreed with the assigned 
rating.  This case was originally before the Board in October 
2004, at which time the claim for a higher rating was denied.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated July 7, 2005, granted a Joint Motion and vacated the 
Board's October 2004 decision.  In September 2005, May 2006 
and February 2007 decisions, the Board remanded the case to 
the RO for additional development and to ensure due process.  

The Board notes that on his submitted in May 2003, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  Later that month, however, he indicated that he 
would be satisfied with a hearing before RO personnel.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that he has an indentation 
surrounding the left kneecap.  The September 2005, May 2006, 
and February 2007 Board decisions directed that the RO 
consider whether a separate rating should be awarded for a 
scar or muscle damage to the left knee.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Unfortunately, the RO has 
still not carried out the directives of the Board.  Following 
the most recent remand, the RO simply noted in the April 2007 
supplemental statement of the case that the additional VA 
outpatient treatment records that had been obtained did not 
show treatment for the left knee.  The RO did not re-
adjudicate the claim as it had been instructed to do.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Further delay, while 
regrettable, is unavoidable.

Accordingly, the case is REMANDED for the following action:

1.  The RO must re-adjudicate the claim 
and consider whether a separate rating 
should be assigned for a scar or muscle 
damage to the left knee.  

2.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


